Title: To Thomas Jefferson from the Virginia Delegates in Congress, [ca. 10 April 1781]
From: Virginia Delegates
To: Jefferson, Thomas



[ca. 10 Apr. 1781]

[…] [ap]plication […], […] with no Difficulty in arbitrating [the?] dispute, as he admitted the Facts stated [as?] agreed between you; and acquiesced in the Gentleman proposed; but contrary to our Expectation we received a Letter from him a Copy of which is inclosed and also our Answer to it. You [will] see by these Letters the Turn this affair has taken; and we must wait your further Instructions. Mr. Nathan urges that he may be indulged in the Choice of Merchants to arbitrate th[e dis]pute; if you approve of his Request you will be pleased to signify […] your pleasure.
Your favour of the 26th. of [March] came to hand yesterday. We shall attend to what you have mention’d therein respecting Col. Davis, and give you as speedy an Answer as possible to the […] Packet had arrived at New York from England, bringing Advice of the Sailing of the French Fleet for America. It is very probable the Account is true. We have the Honour to be, with very great Respect Your Exccellency’s most obedient Servants.

James Madison Junr.

